NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY ANDREW KELLIS,                          No.    18-36058

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00081-BLW

 v.
                                                MEMORANDUM*
LEVI WILLARD, Corporal/Property Officer
ISCC - individually and in their official
capacity,

                Defendant-Appellee,

and

HENRY ATENCIO; et al.,

                Defendants.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Timothy Andrew Kellis, a Texas state prisoner formerly incarcerated in

Idaho, appeals pro se from the district court’s judgment dismissing his 42 U.S.C.

§ 1983 action alleging federal and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th

Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)); Resnick v. Hayes, 213
F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Kellis’s action because Kellis failed to

allege facts sufficient to link defendant Willard to any constitutional violation. See

Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (setting forth requirements

for supervisory liability); see also Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009)

(conclusory allegations are not entitled to presumption of truth); Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Kellis’s state law claims because Kellis failed to

state a federal claim. See Ove v. Gwinn, 264 F.3d 817, 821, 826 (9th Cir.

2001) (setting forth standard of review and explaining that a district court may

decline to exercise supplemental jurisdiction over related state law claims once it




                                           2                                     18-36058
has dismissed all claims over which it has original jurisdiction).

      AFFIRMED.




                                          3                          18-36058